DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.         Claims 22 has been amended, claims 1-21, 23-26, 33-40 have been cancelled, and claims 22, 27-32 are pending as amended on 08/15/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/22 has been entered.
Priority
7.         This application is a 371 of PCT/US2019/024378 03/27/2019 PCT/US2019 /024378 has PRO 62/648,456 03/27/2018.

Information Disclosure Statement
8.         The information disclosure statement (IDS), filed on 08/15/22 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Amendment
9.         Applicant's amendment filed on 08/15/22, has been fully considered and entered.

Response to Arguments
10.        Applicant's arguments with respect to the rejection of claims 22, 28-32 under 35 U.S.C. 103 as being unpatentable over Gopal (US 2018/0282608, IDS 12/18/21) in view of Armstrong (US 2015/ 0300139, IDS 01/19/21) and Dobson (US 20140034323) as evidenced from Oliveira (M. R. Oliveira et al, Review: Sophorolipids A Promising Biosurfactant and it’s Applications, International Journal of Advanced Biotechnology and Research(IJBR), Vol 6, Issue2, 2015, pp161-174) and claim 27 under 35 U.S.C. 103 as being unpatentable over Gopal in view of Armstrong, Dobson and Froning (US 3191676) filed on 08/15/22, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.       Claims 22, 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 22, improperly recite the Markush group in the form of “selected from A, B, and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B or C." See MPEP § 2173.05(h).
         Claims 27-32 depends from rejected claim 22.
         Appropriate correction is required.

Claim Rejections - 35 USC § 103
13.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.       Claims 22, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (US 2018/0282608, IDS 12/18/21) in view of Farmer (WO 2017/044953), Armstrong (US 2015/ 0300139, IDS 01/19/21) and Dobson (US 2014/0034323) as evidenced from Oliveira (M. R. Oliveira et al, Review: Sophorolipids A Promising Biosurfactant and it’s Applications, International Journal of Advanced Biotechnology and Research(IJBR), Vol 6, Issue2, 2015, pp161-174).
           Regarding claim 22, Gopal discloses a method for enhanced oil recovery from an oil-bearing formation, the method comprising introducing into the formation a composition comprising a carrier such as water, alcohol such as isopropyl alcohol, biocidal synthetic surfactant and chelating agent such as citric acid, and recovering oil from oil bearing formation (para [0025]-[0026], [0032]-[0034], [0038], [0047]). Gopal does not disclose the surfactant such as claimed sophorolipids and mannosylerythritol lipids (as evidenced from Oliveira at page 164 para 3.1, sophorolipids and/or mannosylerythritol lipids are biocidal surfactants). 
          However, Farmer discloses a method for enhanced oil recovery from an oil-bearing formation, the method comprising introducing into the formation a composition comprising a carrier such as water, and biosurfactants such as sophorolipids and mannosylerythritol lipids (page 23, lines 3-6, page 30, lines 3-4, claim 11). 
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Gopal with the aforementioned teachings of Farmer to provide a treatment fluid composition comprising biosurfactants such as sophorolipids and mannosylerythritol lipids in order to use such fluid in hydrocarbon recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). Gopal does not disclose the claimed surfactant such as a mixture of lactonic and acidic sophorolipids.
            However, Armstrong discloses oil recovery using bio-surfactants such as sophorolipids, wherein sophorolipids comprises mixture of acidic and lactonic form, sophorolipids bio-surfactants are biodegradable, non-toxic, and made from renewable resources (para [0002], [00012], [0034], [0037]-[0038]). 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Gopal with the teaching of Armstrong to include in the composition of Gopal bio-surfactants such as mixture of acidic and lactonic sophorolipids. The rationale to do so would have been motivation provided by of Armstrong that sophorolipids bio-surfactants are biodegradable, non-toxic, and made from renewable resources. The prior arts composition is free from living microorganism.
           Gopal does not disclose at least  two chelating agent selected from EDTA, sodium citrate, and citric acid.
            However, Dobson discloses a treatment fluid for hydrocarbon recovery comprising a mixture of chelating agents comprising EDTA, sodium citrate, and citric acid (para [0041], [0083]). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Gopal with the aforementioned teachings of Dobson to provide a treatment fluid composition comprising a mixture of chelating agents comprising EDTA, sodium citrate, and citric acid in order to use such fluid in hydrocarbon recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Regarding claims 28-32, the instant dependent claims 28-32 do not contain any active method step and the purpose of the claim is interpreted as intended use of the composition. Since the method and the composition of the independent base claim 22 is obvious over the prior arts, the composition of the claim is capable of dependent claims 28-32 intended purposes.
16.       Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of in view of Farmer, Armstrong and Dobson as applied to claim 22 above, and further in view of Froning (US 3191676).
            Gopal includes features of claim 22 above.
            Regarding claim 27, Gopal does not disclose introducing monoammonium phosphate into the formation.
            However, Froning discloses the injection of ammonium phosphate for waterflooding in oil-bearing formation for increasing the oil production (column 1, lines 10-18, column 1, lines 45-47, column 2, line 19).
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Gopal by injecting ammonium phosphate, as taught by Froning to increase the oil production.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766